This being a quo warranto case wherein the pleadings have been settled by this Court, and it appearing that issue has been duly joined on the pleas filed by the respondent herein, which issue of fact thereby raised is triable by jury at the common law, and it further appearing that in cases in quo warranto pending in the Supreme Court, where issues of fact are required to be tried by jury (unless *Page 3 
jury is waived by the parties), that the appropriate order to be made by the Supreme Court is to dismiss the cause in this Court without prejudice, in order that it may be reinstituted, and duly tried by jury in the circuit court, on the issues involved in the pleadings as settled by the Supreme Court, except in cases where the Supreme Court, for good and sufficient reasons affecting the general State welfare, shall otherwise order by requiring trial to be by jury in this Court, it is thereupon considered and ordered by this Court that this proceeding be and the same is hereby dismissed without prejudice, at the costs of Relator, with leave to reinstitute and try the same in the circuit court on the pleadings as settled by this Court.
Proceeding dismissed without prejudice.
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur.